Citation Nr: 1105603	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected deformity of the feet, 
to include pes planus, and bilateral hammertoes.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2006 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.  

In September 2008 and July 2009, the Board remanded the case for 
additional development.  However, in order to ensure compliance 
with due process concerns, another remand with respect to the 
issue of entitlement to a TDIU is necessary.  Therefore, such 
issue is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.

The Veteran and his spouse provided testimony before a Decision 
Review Officer at the RO in January 2007 and the undersigned 
Veterans Law Judge sitting at the RO in June 2007; transcripts of 
both hearings have been associated with the Veteran's claims 
file.

After the issuance of the November 2010 supplemental statement of 
the case, the Veteran submitted additional evidence pertaining to 
his claim for service connection for a low back disorder without 
a waiver of agency of original jurisdiction (AOJ) consideration 
in December 2010.  38 C.F.R. § 20.1304 (2010).  However, as the 
additional evidence is duplicative of that already of record and 
the Board is herein granting the claim, no prejudice results to 
the Veteran in the Board considering such evidence.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, 
degenerative disc disease and degenerative joint disease of the 
lumbar spine was aggravated by his service-connected deformity of 
the feet, to include pes planus, and bilateral hammertoes.


CONCLUSION OF LAW

Degenerative disc disease and degenerative joint disease of the 
lumbar spine is proximately due to service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
degenerative disc disease and degenerative joint disease of the 
lumbar spine herein constitutes a complete grant of the benefit 
sought on appeal, no further action is required to comply with 
the Veterans Claims Assistance Act of 2000 and the implementing 
regulations.

The Board notes that, in connection with his current claim, the 
Veteran has not alleged, nor does the record reflect, that he 
first manifested a low back disorder during service or that such 
is otherwise related to service on a direct basis.  In this 
regard, his service treatment records are negative for any 
complaints, treatment, or diagnoses referable to his back.  In 
fact, upon clinical evaluation in December 1965, September 1968, 
and September 1969, his spine was noted to be normal and, in 
September 1969, he denied back trouble of any kind.  Rather, the 
Veteran has claimed that he currently has a low back disorder as 
a result of his service-connected deformity of the feet, to 
include pes planus, and bilateral hammertoes.  See Robinson v. 
Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no 
support in the record need not be considered by the Board as the 
Board is not obligated to consider "all possible" substantive 
theories of recovery.  Where a fully developed record is 
presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the Board 
to address or consider such a theory).  In this regard, the Board 
observes that the Veteran is currently service-connected for 
deformity of the feet, to include pes planus, evaluated as 30 
percent disabling; hammertoes of the right foot, evaluated as 10 
percent disabling; and hammertoes of the left foot, evaluated as 
10 percent disabling.  He alleges that such service-connected 
foot disabilities caused or aggravated his low back disorder and, 
as such, service connection on a secondary basis is warranted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, effective 
October 10, 2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  38 C.F.R. § 
3.310(b).  Although the stated intent of the change was merely to 
implement the requirements of Allen, supra, the Board finds that 
the new provisions amount to a substantive change to the manner 
in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not 
require the establishment of a baseline level of disability 
before an award of service connection may granted.  See generally 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

VA and private treatment records reflect complaints of back pain 
and treatment for a back disorder, which has been variously 
diagnosed.  Specifically, in January 1998, it was noted that the 
Veteran had an occasional slight catch in his low back.  It was 
observed that he used to have a lot of trouble when bending over 
to shave, but symptoms were now present more frequently.  
Following a physical examination, the impression was probable 
lumbar spondylosis with chronic lumbosacral strain.  

A March 2002 statement from Dr. Smith reflects that the Veteran 
had back problems off and on for approximately five years.  
Following a review of MRI scans of the back, Dr. Smith indicated 
that the Veteran had disc protrusion with foraminal stenosis at 
L5/S1 on the left causing definite left radiculopathy.  After a 
motor vehicle accident in 2003, Dr. Smith noted that, since such 
incident, the Veteran had pain in the upper lumbar area, not so 
much in the lower back.  The Veteran reported that, even prior to 
the accident, he was having a pain in his lower back going into 
his right hip, and an occasional sharp pain in the right leg.  
Dr. Smith noted that his symptoms were those of a lumbar 
strain/sprain.  A May 2003 MRI of the lumbar spine revealed 
multilevel degenerative disc disease and facet arthropathy with 
left S1 nerve root impingement.  A July 2004 physical therapy 
note indicates that the Veteran was receiving treatment for 
lumbar herniated disc with multilevel degenerative disc disease, 
spinal stenosis, and facet arthropathy.  

At the March 2006 VA examination, the Veteran reported a history 
of intermittent low back pain for over 30 years that had worsened 
over the years with radiation down the left leg and right leg 
numbness in the anterior thigh.  Degenerative disc disease of the 
lumbar spine with radiculopathy was diagnosed.  At a December 
2008 VA examination, the Veteran reported discomfort for 30 to 35 
years since military service with respect to his thoracolumbar 
spine.  The examiner noted that, in March 2002, he reported five 
years of off and on low back discomfort.  She indicated that the 
Veteran was not aware of any specific injuries.  He was in a 
motor vehicle accident in 2003 in which he had a lumbar strain, 
rib fractures, and neck complaints.  Following a review of the 
claims file, an interview with the Veteran, and a physical 
examination, the examiner diagnosed thoracolumbar endplate 
compression fracture, degenerative joint disease, and 
degenerative disc disease without radiculopathy.  Likewise, 
following a review of the record, the VA examiner who offered an 
opinion in September 2010 diagnosed degenerative disc 
disease/degenerative joint disease of the lumbar spine and status 
post thoracolumbar compression fractures.

Therefore, based on the foregoing, the Board finds that the 
Veteran has a current low back disorder, which has been variously 
diagnosed.  However, the most recent and predominant diagnosis, 
which also appears to encompass all of the Veteran's back 
symptomatology, is degenerative disc disease and degenerative 
joint disease of the lumbar spine.  The Board observes that the 
record also reflects a current diagnosis of status post 
thoracolumbar compression fractures; however, the record reveals 
that such fractures are the result of the Veteran's May 2003 
motor vehicle accident.  Consequently, the remaining inquiry is 
whether such low back disorder is secondary, i.e., caused or 
aggravated by, his service-connected disabilities of deformity of 
the feet, to include pes planus, and bilateral hammertoes.  In 
this regard, there are conflicting opinions of record.  

With respect to whether the Veteran's service-connected foot 
disabilities caused his low back disorder, the Board finds that 
the preponderance of the evidence is against such a finding.  
Specifically, in a November 2005 letter, Dr. Burwell, one of the 
Veteran's private physician, stated that the Veteran's clawtoes 
caused lumbar disc disease from awkward ambulation for years and 
years.  He indicated that it was his opinion that the Veteran's 
malformed feet caused his low back problems.  In a July 2007 
statement, Dr. Burwell again opined that the Veteran's back and 
leg problems were more likely than not caused by his flat feet 
and claw toes.  

However, at the March 2006 VA examination, after interviewing the 
Veteran, reviewing the claims file, and conducting a physical 
examination, the examiner diagnosed degenerative disc disease of 
the lumbar spine with radiculopathy.  He noted that, per the MRI 
report, the Veteran had extensive degenerative changes and disc 
disease of the lumbar spine.  The examiner opined that it was not 
as likely as not that the Veteran's back disorder was the direct 
and proximal result of his service-connected foot condition.  He 
stated that to opine otherwise would be resorting to mere 
speculation.  At a December 2008 VA examination, following a 
review of the claims file, an interview with the Veteran, and a 
physical examination, the examiner diagnosed thoracolumbar 
endplate compression fracture, degenerative joint disease, and 
degenerative disc disease without radiculopathy and indicated 
that such were not caused by or related to the Veteran's service-
connected foot condition.  She further stated that the Veteran's 
natural aging and body habitus were more likely than not the 
proximate cause of his thoracolumbar spine condition.  

Additional opinions reflect that the Veteran's low back disorder 
is the result of the degenerative process.  Specifically, in a 
December 2006 statement, one of the Veteran's private physician, 
Dr. Graham, indicated that he believed that the majority of the 
Veteran's degenerative lumbar stenosis that resulted in back and 
leg pain was due to the degenerative process.  Additionally, in 
an August 2007 statement, Dr. Graham reiterated that the 
Veteran's degenerative spondylosis and spinal stenosis was more 
likely than not a degenerative condition.  He further stated that 
the degenerative changes would most likely be present with or 
without the claw toe and gait abnormality.

While Dr. Burwell indicated on two separate occasions that the 
Veteran's service-connected foot disabilities caused his low back 
disorder, he did not provide a rationale for such opinion beyond 
noting that such resulted from the Veteran's awkward ambulation 
for years due to his service-connected foot disabilities.  
Moreover, Dr. Burwell did not address the degenerative aspect of 
the Veteran's low back disorder or the impact the aging process 
and body habitus had on his back.  In this regard, the United 
States Court of Appeals for Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion with 
an analysis that the Board can consider and weigh against 
contrary opinions").  Therefore, as Dr. Burwell did not provide 
an adequate basis for his opinion and did not address all 
relevant facts, the Board accords no probative weight to it.

In contrast, the Board accords great probative weight to the 
remaining opinions in that such considered not only the impact 
the Veteran's service-connected foot disabilities has on his 
back, but also the aging process and his body habitus.  
Additionally, such opinions took into account the degenerative 
nature of his back disorder.  Therefore, the Board finds that 
such opinions contain clear conclusions supported by a rationale 
that take into consideration all of the relevant facts.  Id.  As 
such, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's service-connected foot 
disabilities caused his low back disorder.

Regarding whether the Veteran's service-connected foot 
disabilities aggravated his low back disorder, the Board finds 
that the evidence is in relative equipoise.  In this regard, in a 
December 2006 statement Dr. Graham indicated that he believed 
that the majority of the Veteran's degenerative lumbar stenosis 
that resulted in back and leg pain was due to the degenerative 
process; however, it was a possibility that the problems with the 
Veteran's feet could lead to an imbalance in his gait creating 
low back pain.  Additionally, in a January 2007 statement, 
another of the Veteran's private physicians, Dr. Cohen, indicated 
that it was well documented in the literature that an ankle foot 
instability aggravates and can create lower back problems.  He 
further stated that, as a podiatrist, he found balancing the foot 
can have a beneficial effect on mild low back pain, but it was 
not particularly effective for severe low back pain.  Dr. Cohen 
opined that, based upon his evaluation and treatment of the 
Veteran, his initial foot problems probably have aggravated his 
low back problems and peripheral neuropathy.  In an August 2007 
statement, Dr. Graham indicated that certainly having claw toes 
with altered gait exacerbates the Veteran's back problems.  He 
stated that the degenerative changes would most likely be present 
with or without the claw toe and gait abnormality; however, the 
gait imbalance will certainly lead to an exacerbation and 
permanent worsening of the Veteran's condition.  In a September 
2009 VA treatment record, the Veteran's treatment provider 
indicated that the Veteran had severe pes planus of the foot and 
his increasing back pain may be aggravated by pes planus.   
Likewise, in April 2010, the Veteran's treating VA podiatrist 
stated that his pes planus can aggravate his arthritis further up 
the leg.

The Board observes that, in offering their opinions, the 
Veteran's private and VA treating physicians, to include those 
who are specialists in the area of podiatry, had the benefit of 
physically examining the Veteran and participating in the 
treatment of his back disorder as well as his service-connected 
foot disabilities.  Additionally, such physicians explained that 
the Veteran's altered gait, which was due to his service-
connected foot disabilities, aggravated, or exacerbated, and led 
to a permanent worsening of his back disorder.  Therefore, the 
Board accords great probative weight to such opinions.  

In contrast to the Veteran's treating physicians' opinions, in a 
September 2010 opinion, a VA physician reviewed the Veteran's 
claims file so as to consider the VA treatment records received 
subsequent to the December 2008 VA examination.  Following a 
review of the new September 2009 and April 2010 VA treatment 
records, as well as X-ray and MRI reports and additional medical 
records and statements already of record, the examiner provided a 
diagnosis of degenerative disc disease/degenerative joint disease 
of the lumbar spine and status post thoracolumbar compression 
fractures.  The examiner noted that, upon a review of the 
records, although the Veteran's treating VA podiatrist mentioned 
that the Veteran's back pain may be aggravated by his pes planus, 
X-ray of the feet also showed degenerative changes and heel 
spurs.  He opined that the degenerative joint disease of the 
lumbar spine was at least as likely as not with process of 
natural aging, primary disease process without being secondary to 
another disease process with joint or foot, and it was less 
likely as not aggravated beyond the natural progression by his 
service-connected foot deformity, to include pes planus and claw 
toes.

Similar to the Veteran's treating physicians' opinions, the  
Board accords great probative weight to the September 2010 VA 
examiner's opinion.  In this regard, he reviewed the claims file, 
which contains documentation regarding the Veteran's history of, 
and treatment for, his back disorder and service-connected foot 
disabilities; interviewed the Veteran; and conducted a physical 
examination.  Additionally, he offered a clear conclusion 
supported by a rationale.  

Therefore, the Board concludes that the evidence is in relative 
equipoise as to whether the Veteran's service-connected foot 
disabilities aggravated his degenerative disc disease and 
degenerative joint disease of the lumbar spine.  Consequently, 
the Board will resolve all reasonable doubt in his favor and find 
that service connection on a secondary basis is warranted.


ORDER

Service connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's TDIU 
claim so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, as the Board has herein granted service 
connection for degenerative disc disease and degenerative joint 
disease of the lumbar spine, a remand is required for the AOJ to 
reconsider the Veteran's claim of entitlement to a TDIU after the 
Board's decision has been implemented.  Specifically, as the 
award of service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine, to include the 
assignment of an effective date and disability rating by the AOJ, 
will impact the Veteran's claim for a TDIU, such claim is 
inextricably intertwined and adjudication must be deferred 
pending the AOJ's implementation of the award of service 
connection. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a Veteran's claim for the second 
issue).  

Accordingly, the case is REMANDED for the following action:

Following the implementation of the Board's 
grant of service connection for degenerative 
disc disease and degenerative joint disease 
of the lumbar spine, the AOJ should undertake 
any additionally indicated development 
relevant to the Veteran's TDIU claim.  
Thereafter, such claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


